[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 600 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 601 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 602
{¶ 1} After pleading no contest to one count of murder, Eric West appeals from a judgment of conviction for the stabbing death of his maternal aunt. West contends that the juvenile court abused its discretion in transferring jurisdiction over him to the general (adult) division of the common pleas court for criminal prosecution. He argues that the totality of the evidence presented to the juvenile court demonstrates that he is amenable to treatment and rehabilitation in a juvenile treatment facility, that there is sufficient time for his rehabilitation in the juvenile justice system, and that there is a reasonable assurance of public safety upon his release from the juvenile system. Because the court weighed the appropriate statutory factors in deciding whether to transfer its jurisdiction and because its findings have some factual and rational basis in the record, we hold that the court did not abuse its discretion in ordering West to be bound over to the adult court for prosecution.
                                I. FACTS {¶ 2} In August 2003, 14-year-old Eric West was spending the night with his maternal grandparents, with whom he had lived parttime for the previous year and a half. West lived the remainder of the time with his mother; he had little, if any, contact with his father. During the evening, West wanted to visit a friend but was not allowed to do so because his maternal aunt, her husband, and their three young children were visiting and spending the night with West at his grandparents' home.
 {¶ 3} West apparently spent the evening playing violent video games and talking to his friend on the telephone. Sometime around midnight, West fatally stabbed his aunt several times with a large butcher knife while she slept on the living room sofa. West's grandfather discovered the aunt's body on the living room floor and called 911. The coroner's report revealed that the victim had died as a result of multiple stab wounds in her chest and one stab wound in her neck that had severed her spinal cord.
 {¶ 4} Law enforcement officers who arrived at the scene found West sitting on a neighbor's driveway with a considerable amount of blood on his body and *Page 603 
clothes. West was unresponsive and claimed that he had no memory of the events surrounding the murder. The officers took West into custody.
 {¶ 5} The state initiated proceedings in juvenile court to transfer West's case to the general division of the common pleas court so that West could be tried as an adult for his aunt's murder. In accordance with Juv.R. 30(A), the juvenile court held a hearing to determine whether there was probable cause to believe that West had committed murder. Upon finding probable cause, the court ordered a full investigation and scheduled a hearing under Juv.R. 30(B) to determine whether West was "amenable to care or rehabilitation" in the juvenile justice system.
 {¶ 6} Following the amenability hearing, the juvenile court concluded that West was not amenable to treatment and rehabilitation in the juvenile system and that the threat of harm to the community's safety required that he be confined past the age of 21. The juvenile court relinquished its jurisdiction over West and transferred the case to the adult court's jurisdiction.
 {¶ 7} After the transfer and his indictment, West ultimately entered a plea of no contest to one count of murder. He received a sentence of 15 years to life imprisonment.
                         II. ASSIGNMENT OF ERROR {¶ 8} West appeals from the judgment of conviction and sentence, raising one assignment of error:
  The trial court erred to the prejudice of defendant-appellant in ruling that defendant-appellant was not amenable to treatment within the juvenile system and in transferring this matter to adult court.
 {¶ 9} West asserts that the juvenile court's finding that he is not amenable to rehabilitation within the juvenile system is not supported by the totality of the evidence and, thus, the court abused its discretion in transferring jurisdiction of the case to the adult court.
                III. JUVENILE COURT JURISDICTION/TRANSFER {¶ 10} Juvenile courts have exclusive jurisdiction over any case involving a person who is alleged to be delinquent for having committed an act when the person was under 18 years old and the act would constitute an offense if committed by an adult. R.C. 2152.03; R.C. 2152.10; State v.Wilson (1995), 73 Ohio St.3d 40, 43, 652 N.E.2d 196. It is beyond dispute that the juvenile court has wide latitude to retain or relinquish its jurisdiction over a juvenile. Statev. Watson (1989), 47 Ohio St.3d 93, 95, 547 N.E.2d 1181;State v. Carmichael (1973), 35 Ohio St.2d 1,64 O.O.2d 1, 298 N.E.2d 568, paragraphs one and two of the *Page 604 
syllabus. As long as the court considers the appropriate statutory factors and there is some rational basis in the record to support the court's findings when applying those factors, we cannot conclude that the trial court abused its discretion in deciding whether to transfer jurisdiction. See R.C. 2152.12(B);Watson, 47 Ohio St.3d at 95-96, 547 N.E.2d 1181;State v. Douglas (1985), 20 Ohio St.3d 34, 36-37,20 OBR 282, 485 N.E.2d 711; State v. Hopfer (1996),112 Ohio App.3d 521, 535-536, 679 N.E.2d 321. The appropriate test is not whether we would have reached the same result; rather, the question is whether the court abused the discretion that the legislature has provided it. Id. at 535, 679 N.E.2d 321. If there is some rational and factual basis to support the trial court's decision, we are duty bound to affirm it regardless of our personal views of the evidence.
 {¶ 11} Under R.C. 2152.12(B), the juvenile court has discretion to transfer its jurisdiction over a juvenile to the adult court for further proceedings if the juvenile court finds that (1) the juvenile was at least 14 years old at the time of the act charged, (2) probable cause exists that the juvenile committed the act charged, and (3) the juvenile is not amenable to care or rehabilitation within the juvenile system and the safety of the community may require that the juvenile be subject to adult sanctions. Because the first two requirements were clearly satisfied, this appeal focuses upon the third requirement.
                A. Amenability to Care or Rehabilitation {¶ 12} Numerous witnesses testified at the hearing, including two court-appointed psychiatrists who had evaluated West. The psychiatrists testified to various psychological, social, and emotional problems that they identified West as having, and they described the types of services and treatments that would benefit West. Both psychologists opined that West is amenable to treatment and rehabilitation within the juvenile system.
 {¶ 13} At the conclusion of the hearing, the juvenile court acknowledged the psychologists' opinions regarding West's amenability to treatment and rehabilitation within the juvenile system. The court observed, however, that neither psychologist had made a specific diagnosis of West's psychological condition, neither psychologist had firmly indicated that West could receive the recommended treatments in the juvenile system, and neither psychologist's written report had directly addressed the danger to the community's safety upon West's release from the juvenile system. The court further noted that the supervising psychologist at a juvenile treatment facility testified that a juvenile's participation in treatment programs is voluntary and a juvenile treatment facility would not give treatment or medication to a juvenile in the absence of a diagnosis. *Page 605 
 {¶ 14} In accordance with R.C. 2152.12(B), the court next considered and weighed applicable factors in R.C.2152.12(D) and (E) to determine whether jurisdiction over the case should be transferred to the adult court. The factors in favor of a transfer are:
  (1) The victim of the act charged suffered physical or psychological harm, or serious economic harm, as a result of the alleged act.
  (2) The physical or psychological harm suffered by the victim due to the alleged act of the child was exacerbated because of the physical or psychological vulnerability or the age of the victim.
  (3) The child's relationship with the victim facilitated the act charged.
  (4) The child allegedly committed the act charged for hire or as a part of a gang or other organized criminal activity.
  (5) The child had a firearm on or about the child's person or under the child's control at the time of the act charged, the act charged is not a violation of section 2923.12 of the Revised Code, and the child, during the commission of the act charged, allegedly used or displayed the firearm, brandished the firearm, or indicated that the child possessed a firearm.
  (6) At the time of the act charged, the child was awaiting adjudication or disposition as a delinquent child, was under a community control sanction, or was on parole for a prior delinquent child adjudication or conviction.
  (7) The results of any previous juvenile sanctions and programs indicate that rehabilitation of the child will not occur in the juvenile system.
  (8) The child is emotionally, physically, or psychologically mature enough for the transfer.
  (9) There is not sufficient time to rehabilitate the child within the juvenile system.
The factors weighing against a transfer are:
  (1) The victim induced or facilitated the act charged.
  (2) The child acted under provocation in allegedly committing the act charged.
  (3) The child was not the principal actor in the act charged, or, at the time of the act charged, the child was under the negative influence or coercion of another person.
  (4) The child did not cause physical harm to any person or property, or have reasonable cause to believe that harm of that nature would occur, in allegedly committing the act charged.
  (5) The child previously has not been adjudicated a delinquent child.
  (6) The child is not emotionally, physically, or psychologically mature enough for the transfer. *Page 606
  (7) The child has a mental illness or is a mentally retarded person.
  (8) There is sufficient time to rehabilitate the child within the juvenile system and the level of security available in the juvenile system provides a reasonable assurance of public safety.
 {¶ 15} In its assessment, the court made the following pertinent findings. The court found that West brutally and viciously murdered the victim with a butcher knife while she slept in the home of her parents, who are West's grandparents. The court found that the victim, West's aunt, neither facilitated nor provoked West's acts; rather, it appeared that West was upset about having his plan to visit his friend disrupted due to the visit of his aunt and her family. The court found that West had a callous indifference and utter disregard for human life.
 {¶ 16} The court determined that West had not been previously adjudicated a delinquent or subject to sanctions in the juvenile system. But the court found that West had discipline problems in school that had resulted in his suspension. The court noted that West's behavioral problems in school included possessing a knife at school, creating a "hit list" of individuals he considered for possible retaliation, and stating that he would kill someone. The court further noted that the school's principal had recommended that West have counseling, but West never pursued that recommendation.
 {¶ 17} Based upon the competency and psychological reports presented in this case, the court found that West has adequate mental capacity, has no disability from any mental illness, and is "emotionally, physically, and psychologically mature enough to be transferred as an adult."
 {¶ 18} Weighing its findings, the juvenile court concluded that West is not amenable to treatment and rehabilitation in the juvenile system, there is insufficient time to rehabilitate West within the juvenile system, and there would be great harm to the public and the safety of the community if West were to be discharged from confinement at age 21.
                1. The Existence of a Specific Diagnosis {¶ 19} West argues that several of the juvenile court's findings are contradicted by evidence that West is amenable to treatment and rehabilitation within the juvenile system. First, West challenges the court's finding that the court-appointed psychologists who evaluated him did not make a diagnosis of his psychological condition and, therefore, he would not receive treatment or medication in a juvenile facility. West argues that the psychologists' reports and testimony are "overflowing" with assessments describing and defining the nature of West's problems and the treatments he would require. West further argues that the juvenile facility psychologist described treatments that are available in the juvenile justice system. *Page 607
 {¶ 20} However, both court-appointed psychologists acknowledged that they did not make a specific diagnosis of West's psychological condition. The juvenile-facility psychologist testified that in the absence of a diagnosis, there would be no course of medication or treatment. Although the court-appointed psychologists outlined the treatments that would benefit West and the juvenile-facility psychologist testified to available treatments in the juvenile justice system, all three psychologists agreed that a juvenile's participation in treatment programs is voluntary — the juvenile cannot be forced to participate. Based on our review of the record, we conclude that this evidence supports the court's finding about the lack of a diagnosis and its impact upon treatment.
                    2. Assessment of the Risk of Harm {¶ 21} West next challenges the court's finding that the court-appointed psychologists' written reports did not address the risk of harm to the public upon his release from the juvenile system. West argues that the psychologists must have decided this issue in his favor because they were aware of his behavioral and psychological problems when they concluded that he would be amenable to treatment and rehabilitation in the juvenile system.
 {¶ 22} At the hearing, one of the court-appointed psychologists conceded that her written report does not directly offer any guidance on West's risk of harm to others upon his eventual release, but she testified that she believes his risk of harm will decrease "to a significant level" while he is in treatment. Likewise, the report of the other court-appointed psychologist did not directly address West's future risk of harm to others and instead indicated that he expects West to have continuing conduct problems in adulthood. Thus, the record has some basis for the court's finding that the reports do not adequately address the potential risk of harm to the public upon West's release from the system.
                3. Sufficiency of Time for Rehabilitation {¶ 23} The third finding that West challenges is the court's determination that there is insufficient time to rehabilitate West before his release from the juvenile system. West argues that his relatively young age, evidence that he is cooperative and mannerly, and the experts' opinions that he can be rehabilitated within the juvenile system all support a finding that sufficient time exists to rehabilitate him in the juvenile justice system.
 {¶ 24} Even though West's relatively young age favors his retention in the juvenile system, the juvenile court could have reasonably concluded that the nature and seriousness of the offense weigh against it. The more serious the offense, the less amenable the juvenile will be to rehabilitation in the juvenile system. Watson, 47 Ohio St.3d at 95,547 N.E.2d 1181; State v. Lopez (1996), *Page 608 112 Ohio App.3d 659, 662, 679 N.E.2d 1155; State v.Lallathin, Noble App. No. 299, 2003-Ohio-3478,2003 WL 21500290. Moreover, "the facts of the crime charged are pertinent in determining whether the juvenile is amenable to rehabilitation because they may contain revelations regarding his mental condition." State v. Whisenant (1998),127 Ohio App.3d 75, 711 N.E.2d 1016.
 {¶ 25} The act here, murder, is one of the most serious acts that a juvenile can be charged with committing. The Ohio Supreme Court has determined that a juvenile who has committed a major felony such as murder may require more time for rehabilitation than a juvenile whose offense is less serious. Watson, 47 Ohio St.3d at 96, 547 N.E.2d 1181
(determining that there may not be sufficient time to rehabilitate a 15-year-old juvenile before his 21st birthday when the juvenile has been charged with beating a person to death, even though the juvenile is otherwise amenable to rehabilitation). See, also, Lallathin, Noble App. No. 299, 2003-Ohio-3478, 2003 WL 21500290, at ¶ 27-28.
 {¶ 26} Furthermore, one of the court-appointed psychologists testified that West did not exhibit motivation to participate in counseling, he is very "avoidant," and there is a likelihood that he would actively resist therapeutic treatment. As previously noted, West could choose not to participate at all in any treatments available to him in the juvenile justice system.
 {¶ 27} The severity and gruesome nature of the offense combined with evidence that West might resist treatments designed to facilitate his rehabilitation provide some factual basis for the court's finding that there is insufficient time to rehabilitate West before his release.
                           4. West's Maturity {¶ 28} West next contends that the evidence presented to the court does not support its finding that he is "emotionally, physically and psychologically mature enough" to be transferred to the adult justice system. West asserts that several witnesses testified that he is "immature" and that the report of one of the psychologists found that he is "a shy, anxious, and socially withdrawn adolescent with limited skills for coping with stress and frustration." West argues that the finding of the court regarding West's maturity is inconsistent with this evidence.
 {¶ 29} Although several witnesses at the amenability hearing testified that West was "immature," the assistant administrator at West's school testified that West was neither more nor less mature than the other junior high school boys. The two psychologists who evaluated West concluded he is of "average intelligence" and has "adequate intellectual abilities." The competency report prepared in this case indicates that West would be capable of assisting in his defense and that he was competent at the time of the act with which he was charged. *Page 609 
Thus, there is some factual basis in the record to support the court's finding that West was mature enough to be transferred to the adult court.
                         5. Experts' Conclusions {¶ 30} Finally, West asserts that the juvenile court should have adopted the psychologists' conclusions that West is amenable to treatment and rehabilitation within the juvenile system. The juvenile court, however, is not bound by expert opinion, and may assign any weight to expert opinion that it deems appropriate. Lopez, 112 Ohio App.3d at 662,679 N.E.2d 1155; State v. Whiteside (1982),6 Ohio App.3d 30, 36, 6 OBR 140, 452 N.E.2d 332.
                   B. Trial Court's Decision Affirmed {¶ 31} In weighing the statutory factors in light of the facts of this case, the court gave significant weight to the severity and gruesome nature of the offense, which support the court's conclusion that West is not amenable to rehabilitation in the juvenile system. See Watson,47 Ohio St.3d 93, 547 N.E.2d 1181; Whisenant,127 Ohio App.3d 75, 711 N.E.2d 1016; Lopez, 112 Ohio App.3d 659,679 N.E.2d 1155; Lallathin, Noble App. No. 299, 2003-Ohio-3478, 2003 WL 21500290. Further, the court placed great weight upon evidence of West's apparent indifference to human life and the likelihood that he would not participate in treatments that would facilitate his rehabilitation, both of which support the court's finding that West would pose a great risk of harm to the safety of the public if he were discharged at age 21. See, e.g., Hopfer,112 Ohio App.3d at 330-331, 679 N.E.2d 321; Whiteside,6 Ohio App.3d at 35-36, 6 OBR 140, 452 N.E.2d 332.
 {¶ 32} Because the court weighed the appropriate statutory factors and the record contains credible evidence that supports its findings, we cannot say that the court abused its discretion in transferring jurisdiction over this case to the adult court, regardless of our own opinions on that issue.
                             IV. THE DISSENT {¶ 33} The dissent contends sua sponte that there are jurisdictional defects in the juvenile court stage of the proceedings that render the transfer void ab initio. While we concede that there were procedural irregularities, they did not divest the juvenile court of subject-matter jurisdiction. And since those irregularities have not been raised by the appellant, we deem them waived.
 {¶ 34} The dissent also takes issue with the juvenile court's finding that West is not amenable to care and treatment in the juvenile justice system. As we have already noted, the juvenile court was not bound to accept the experts' opinions that West was amenable to care and treatment in the juvenile justice system. *Page 610 
Even if we disagree with the juvenile court judge, we should not substitute our judgment for his when there is some evidence to support it.
 {¶ 35} Accordingly, we overrule West's sole assignment of error and affirm the judgment of conviction and sentence in this case.
Judgment affirmed.
ABELE, J., concurs.
MCFAKLAND, J., dissents.